By the Court.
The question whether the box in this case was-a defect was properly left to the jury; for the court cannot see, from the description which the report contains of the box and its position on the sidewalk, that travellers using due care would not be exposed to injury by stepping against it or into it. We think the jury properly found that it was a defect. If it was such, the gas company having placed it there for their own purposes exclusively, and the city authorities having suffered it to remain in that condition for more than twenty-four hours, the city was liable. Merrill v. Wilbraham, 11 Gray, 154.

Judgment on the verdict for the plaintiff.